DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the 7-27-2021 non-final rejection filed 11-26-2021.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 11-26-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the amendment(s) to claim 1 in the timely filed response filed 11-26-2021.

Allowable Subject Matter



5.	Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The cited pertinent art does not anticipate nor render obvious a pressure gauge comprising an edge of an elastic diaphragm fixedly clamped between an inner side of the inner cover edge portion and the top surface of a mounting base; the mounting base and a gauge core inner cover are both made of a hot-melt plastic; and an outer side of the inner cover edge portion is in hot-melt adhesion with the top surface of a mounting base riveting member being provided with a riveting forging head at a lower end thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANDRE J ALLEN/Primary Examiner, Art Unit 2856